Case 2:20-cv-00974-GRB-AKT Document 22 Filed 05/29/20 Page 1 of 1 PageID #: 94


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


TONY CACCAVALE, ANTHONY
MANGELLI, and DOUGLAS SORBIE,                     Civil Action No.: 20-CV-00974 (GRB)(AKT)
individually and on behalf of all others
similarly situated,
                                                  NOTICE OF APPEARANCE
                  Plaintiffs,
                  v.

HEWLETT-PACKARD COMPANY A/K/A
HP INC., HEWLETT PACKARD
ENTERPRISE COMPANY and UNISYS
CORPORATION,

                 Defendants.




       TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:


       PLEASE TAKE NOTICE that the undersigned hereby enters an appearance as an attorney of
record in this case for defendant Unisys Corporation.


New York, New York
May 29, 2020
                                                 EPSTEIN BECKER & GREEN, P.C.
                                            By: /s/ Kenneth W. DiGia
                                                Kenneth W. DiGia
                                                875 Third Avenue
                                                New York, New York 10022
                                                Tel: 212.351.4500
                                                Fax: 212.878.8600
                                                KDigia@ebglaw.com
                                                Attorneys for Defendant
                                                Unisys Corporation
